In an action by a wife for a separation on the grounds of cruelty and nonsupport, the husband appeals: (1) from a judgment of the Supreme Court, Orange County, made November 24, 1958, after trial, granting the wife a separation, alimony and counsel fee; and (2) from the court’s denial of a motion made during the trial to dismiss the complaint. Judgment affirmed, with costs. No opinion. Appeal from the denial of the motion to dismiss the complaint, dismissed, without costs. No separate appeal lies from a ruling made during the course of a trial, which was reviewed upon the appeal from the judgment. Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.